Citation Nr: 1308247	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO. 10-09 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a low back disability, to include as secondary to a service connected right ankle disability. 

2. Entitlement to service connection for a right hip disability, to include as secondary to a service connected right ankle disability.

3. Whether new and material evidence has been submitted to reopen a claim for service connection for bilateral hearing loss.

4. Whether new and material evidence has been submitted to reopen a claim for service connection for hypertension.



REPRESENTATION

Appellant represented by:	Charles Romo, Esquire


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from November 1979 to July 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran testified at a hearing in October 2012 before the undersigned. A copy of the transcript has been associated with the claims file. 

The issue of whether there was clear and unmistakable error (CUE) in a May 1983 rating decision which denied service connection for hypertension has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). In February 2010, the RO sent a letter to the Veteran and his attorney requesting that they submit a CUE claim that met the regulatory criteria. They were informed that if no additional information was received within 60 days, that the claim would be adjudicated based on the evidence of record. The RO has not yet adjudicated the Veteran's CUE claim. Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 
The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1. The preponderance of the evidence reflects that the Veteran does not have a low back disability due to any incident of his active duty service and it was not caused or aggravated by a service connected disability.

2. The preponderance of the evidence reflects that the Veteran does not have a right hip disability due to any incident of his active duty service and it was not caused or aggravated by a service connected disability.

3. In October 2012, prior to the promulgation of a decision on the Veteran's petition to reopen a claim for service connection for bilateral hearing loss, the Veteran withdrew his appeal at his hearing. 

4. The Veteran's claim for service connection for hypertension was denied in April 2007.  He was informed of the adverse outcome and he did not appeal that decision. 

5. Evidence associated with the claims file since April 2007 is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for hypertension. 


CONCLUSIONS OF LAW

1. The Veteran's low back disability was not incurred in or aggravated by service, and may not be presumed to have been incurred in service, and is not caused or aggravated by a service connected disability. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2012). 

2. The Veteran's right hip disability was not incurred or aggravated by service, and may not be presumed to have been incurred in service, and is not caused or  aggravated by a service connected disability. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2012). 

3. The criteria for withdrawal of the Veteran's appealed petition to reopen a claim for service connection for bilateral hearing loss have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012). 

4. Evidence received since the April 2007 rating decision that denied service connection for hypertension, which was the last final denial with respect to this issue, is new and material; the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

With regard to the Veteran's petition to reopen a claim for service connection for hypertension, any further development or notification action  under the VCAA would not avail the claimant. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2010).

With regard to the Veteran's service connection claims, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

However, if VCAA notice was not provided prior to the initial adjudication of the claim or if provided, was inadequate or incomplete, such an error can be "cured" by providing any necessary notice and then readjudicating the claim, including in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given ample opportunity to participate effectively in the adjudication of the claim. See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication. Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. __ (2009).

VA has satisfied its duty to notify by issuing a pre-adjudication notice letter in July 2008. This letter advised the Veteran of what evidence was required to substantiate his claims, and of his and VA's respective duties for obtaining evidence. A follow up letter that explained the evidence needed to substantiate a secondary service connection claim was issued in October 2008. Both letters provided notice regarding the disability evaluation and effective date elements of a service connection claim. Dingess, 19 Vet. App. at 473. His claims were then readjudicated in the February 2010 Statement of the Case (SOC). See Mayfield IV; see also Prickett, 20 Vet. App. at 376. 

The duty to assist provisions of the VCAA have been met. The claims file contains service treatment records (STRs), service personnel records, Social Security Administration (SSA) records, reports of post-service medical treatment, and the transcript of his October 2012 hearing before the undersigned. 

The Veteran has not been afforded VA examinations to assess the nature and etiology of his back and right hip disabilities. VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran's attorney asserts that the Veteran's back and right hip disabilities were caused by his service connected right ankle disability, and that remand is warranted so that the Veteran may undergo an examination. In the context of a secondary service connection claim, "in the absence of any medical evidence, [the Veteran's] own conclusory statements regarding causation were insufficient to establish the necessary nexus between his in-service [disability] and his present ailments."  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010). The Federal Circuit has rejected contentions that the Veteran's "conclusory generalized statement...was enough to entitle him to a medical examination..." because it would require the Secretary to "provide such examinations as a matter of course in virtually every [V]eteran's disability case."  Id.

With regard to direct service connection, as will be discussed below, the Veteran has not been shown to have an event, disease, or injury in service to which a current diagnosis could be related. His service treatment records are negative for any complaints, treatment, or diagnosis of back or hip disabilities and the record contains no probative evidence that demonstrates otherwise. Further, at the Veteran's October 2012 hearing, his attorney specifically stated that his argument is that these disabilities are "strictly ..secondary to his compensable rating he has for his right ankle[.]" Therefore, because there is no event, injury, or disease in service or a service-connected disability to which a current disorder could be related, the Board finds that a VA examination is unnecessary. 38 C.F.R. § 3.159(c)(4)(i) ; cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease). 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal. He has been given ample opportunity to present evidence and argument in support of his claims. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2012). 

Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability. See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310. The United States Court of Appeals for Veterans Claims (Court) has held that this includes disabilities aggravated or made chronically worse by a service-connected disability. Allen v. Brown , 7 Vet. App. 439   (1995) (en banc). Pursuant to 38 C.F.R. § 3.310(a) , when aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such Veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. See id.  at 448. When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. 38 C.F.R. § 3.310(a). 

A claim for secondary service connection requires medical evidence that connects the asserted secondary disorder to the service-connected disability. Velez v. West, 11 Vet. App. 148, 158 (1998). In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence). The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Veteran has been diagnosed with degenerative changes of the low back and right hip, satisfying the first elements of both a direct and secondary claim. Hickson, 12 Vet. App. at 253; Wallin, 11 Vet. App. at 512. He has a service connected right ankle disability, satisfying the second element of a secondary service connection claim. Wallin, 11 Vet. App. at 512.

However, the nexus requirement is not satisfied. The Veteran's VA treatment records show that he receives physical therapy and other medical treatment for his back, hips, and right ankle. In December 2009, he reported having back pain for more than 10 years but denied a major trauma to his back. In October 2012 the Veteran's attorney argued that the Veteran worked as a correctional officer in the military and was required to work on his feet for extended periods of time. His right ankle disability had its onset during this time. The Veteran's attorney asserted that the right ankle disability caused an abnormal gait, which in turn caused the Veteran's back and hip disabilities. The Veteran stated that a VA physician told him that his bone was worn down and that his legs were not the same length. The Veteran is competent to relate observable symptoms. Layno v. Brown, 6 Vet. App. 465 (1994). To the extent that he believes he has a leg length discrepancy that led to altered gait and his claimed disabilities, his statement is also credible. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). However, it is less probative than the evidence of record. His physical therapy records do not show that he has a leg length discrepancy. Nor do they show that his currently low back and right hip disabilities are caused by his service connected ankle disability. The current, contemporaneous medical records do not document a leg length discrepancy. Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the Veteran).

The preponderance of the evidence is against service connection on a secondary basis. There is no indication in the record that the claimed disabilities are related to his service connected right ankle disability. The fact that he receives physical therapy for multiple orthopedic conditions at one time does not satisfy the nexus requirement for a secondary service connection claim. No medical professional has indicated that these conditions may be related. The nexus element is not met and as a result, service connection on a secondary basis is not warranted. 38 C.F.R. § 3.310. 

Although the Veteran's attorney stated that the theory of secondary service connection was the only theory applicable in this case, the Board must address all potential bases of entitlement. EF v. Derwinski, 1 Vet. App. 324, 326 (1991); Jones v. Principi, 3 Vet. App. 396, 399 (1992). 

With regard to direct service connection, the second element of a direct service connection claim, an incident or injury in service, is not satisfied. Hickson, 12 Vet. App. at 253. The Veteran's STRs are entirely negative for any complaints, symptoms, or diagnoses of a back or hip problem. 

The nexus requirement of a direct service connection claim may be satisfied by evidence that a chronic disease subject to presumptive service connection (here, arthritis) manifested itself to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. In this case, the Veteran was not diagnosed with arthritis of the low back or right hip within one year of his separation from service in July 1982. Therefore presumptive service connection is not warranted. Id. 

The Veteran and his attorney have not asserted that the Veteran's symptoms of his low back and right hip disabilities began in service and have continued since then. Therefore service connection based upon continuity of symptomatology is not warranted. 38 C.F.R. § 3.303(b). 

Further, there is no medical or lay evidence to support a nexus between the Veteran's low back and right hip disabilities and his period of active service. Rather, the Veteran's attorney argues that the claimed disabilities are caused by the Veteran's service connected right ankle disability. There is no evidence of record to support a nexus. Therefore, the third element of a service connection claim is not satisfied. Hickson, 12 Vet. App. at 253.

Since the preponderance of the evidence is against the claim on both a secondary and direct basis, the provisions of 38 U. S. C. A. 5107(b) regarding reasonable doubt are not applicable, and his claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Withdrawal of a Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002). A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 20.204. Withdrawal may be made by the Veteran or by his authorized representative. 38 C.F.R. § 20.204. 

At his October 2012 hearing before the Board, the Veteran withdrew his appeal as to his petition to reopen a claim for service connection for bilateral hearing loss. The Veteran's statement indicating his intention to withdraw the appeal as to these issues, once transcribed as a part of the record of his hearing, satisfies the requirements for the withdrawal of a substantive appeal. See Tomlin v. Brown, 5 Vet. App. 355 (1993).

Hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed. 

New and Material Evidence Claim

In April 2007, the RO denied the Veteran's claim for service connection for hypertension on the basis that new and material evidence had not been submitted. He did not submit a notice of disagreement and the rating decision became final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2012). His claim was initially denied in May 1983, the RO found that high blood pressure was not shown by the evidence of record. 

Under 38 U.S.C.A. § 7104(b), the Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim. King v. Shinseki, 23 Vet. App. 464 (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (holding that res judicata generally applies to VA decisions). However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence. See 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed." Savage v. Gober, 10 Vet. App. 488(1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992). Only in cases in which the newly submitted evidence is "inherently false or untrue" does the presumption of credibility not apply. Duran v. Brown, 7 Vet. App. 216, 220 (1994). 

At the time of the April 2007 denial, the record consisted of STRs, SSA records, and post service treatment records. Subsequently, additional post service treatment records and the transcript of the Veteran's October 2012 hearing were added to the record. This evidence is new. In October 2012, the Veteran testified that he was currently diagnosed with hypertension. This diagnosis is confirmed by his new post service treatment records. His testimony is material because it pertains to the reason his claim was initially denied: that hypertension was not shown by the record. 

Reopening of the Veteran's the claim for service connection for hypertension based on the receipt of new and material evidence is therefore warranted. Shade v. Shinseki, 24 Vet. App. 110 (2011)(holding that the phrase 'raises a reasonable possibility of substantiating the claim' in applicable regulation as "enabling rather than precluding reopening").



ORDER

Service connection for a low back disability is denied.

Service connection for a right hip disability is denied. 

The appeal of the Veteran's petition to reopen a claim for service connection for bilateral hearing loss is dismissed. 

New and material evidence having been received, the claim for service connection for hypertension is reopened; the appeal is granted to this extent only.


REMAND

While the Board regrets the further delay that a remand of this case will cause, the record is not ready for appellate review of the issue on appeal. The following further development is required. 

VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006). The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one. Id., at 83. 

The Veteran carries a diagnosis of hypertension. His STRs contain many instances of elevated blood pressure. For example, it was 136/110 in February 1980. In September 1980 it was 138/102 and 140/102. In July 1981 it was 140/90. At his June 1982 separation examination it was 134/92 and the physician noted that the Veteran had hypertension. The Veteran's STRs satisfy the second and third elements set forth in McLendon because they show elevated blood pressure in service and indicate that the Veteran's hypertension may have originated in service. However, the Board does not have sufficient medical evidence to ascertain from the current record whether his currently diagnosed hypertension is related to service. Thus, a VA examination is required. McLendon v. Nicholson, 20 Vet. App. 79 (2006), see also Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) (the Board may not make use of its own unsubstantiated medical conclusions); 38 U.S.C.A. § 5103A(d). Therefore, a VA examination is warranted. 

Please note that the Veteran's CUE claim has been referred to the RO for initial adjudication, and its outcome may impact the Veteran's reopened claim for service connection for hypertension. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination with an appropriate clinician. 

The following considerations will govern the opinion:

a) The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b) The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

c) The examiner must provide an opinion as to whether the Veteran's hypertension began during active service, is related to any incident of service, or manifested to a compensable degree within one year after discharge from active service in July 1982. The examiner must discuss the instances of elevated blood pressure documented in the STRs as well as the diagnosis of hypertension in his separation examination report. 

d) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. 
		
2. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


